      Case 5:16-cv-00523-JKP-RBF Document 77 Filed 12/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA
ex rel. DANIEL MONTES, JR. and
ELIZABETH H. HUDSON,
             Plaintiffs-Relators,

v.                                                         No. 5:16-CV-0523-JKP-RBF

MAIN BUILDING MAINTENANCE,
INC., JXM, INC., ROBERT A.
XIMENES, ELVIRA H. XIMENES, and
MARGAUX I. XIMENES,
             Defendants.

                                            ORDER

       This matter is set for hearing December 17, 2020 at 9:00 AM before U.S. District Judge

Jason Pulliam in Courtroom 4, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX. No one will be permitted to

enter the courthouse without wearing a face covering found to be adequate by Court Security.

Anyone entering the Courthouse must present a photo ID, must pass screening procedures, and

must follow social-distancing instructions as directed by Court Security. All persons must wear a

face covering at all times when in the public areas of the courthouse. Questions may be directed

to Magda Muzza, Courtroom Deputy. She can be reached at (210) 244-5021 or

Magda_Muzza@txwd.uscourts.gov.

       The court will hear arguments on Defendants’ Motion for Judgment on the Pleadings (ECF No.

71). Evidence presented shall be cited by the ECF numbers affixed to the documents at filing.

       It is so ORDERED this 1st day of December 2020.



                                            JASON PULLIAM
                                            UNITED STATES DISTRICT JUDGE
